Title: To James Madison from William Riggin, 2 March 1804 (Abstract)
From: Riggin, William
To: Madison, James


2 March 1804, Baltimore. “On the 14th. January I had the honour to communicate to you my intention of returning to Trieste by the first convenient opportunity. Here is now a vessel loading for that place direct to sail in 6 or 7 days, on board of which I purpose taking my passage and come now to solicit the instructions you were pleased to say should be forwarded to me as soon as I was ready to embark.”
 

   
   RC (DNA: RG 59, CD, Trieste, vol. 1). 1 p.


